Motion to resettle order granted, so as to make the decretal part of the order read as follows: It is hereby ordered and adjudged that the judgment and order so appealed from be and the same hereby are unanimously affirmed; that the findings of fact numbered respectively 27, 28, 29, 30, 33, 34 and 35, be reversed, and that the other findings of fact be and are unanimously affirmed, and that the respondents recover of the appellant the costs of this appeal. Motion for leave to appeal to the Court of Appeals denied. Present — Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ.